                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF OKLAHOMA

 SHELLY R. TAYLOR, f/k/a Shelly R.
 Madision,

                Plaintiff,

 v.                                              Case No. 18-CV-269-GKF-FHM

 CITY OF CLAREMORE, a political
 subdivision and municipal corporation;
 JAMES THOMAS, individually; and
 TULSA FEDERAL CREDIT UNION, an
 Oklahoma financial institution,

                Defendants.

                                   OPINION AND ORDER

        Before the court is plaintiff’s Motion for Leave to File Second Amended Complaint and

Add Party. [Doc. 31]. For the reasons set forth below, the motion is granted in part and denied in

part.

                                  I. Procedural Background

        On April 27, 2018, plaintiff filed her Petition in Rogers County District Court. [Doc. 2-1].

The Petition asserts twelve causes of action against three defendants—the City of Claremore,

James Thomas, and Tulsa Federal Credit Union (“TFCU”). On May 7, 2018, plaintiff filed her

First Amended Petition, which incorporates by reference the allegations in the original Petition

and asserts three additional causes of action. [Doc. 2-5].

        Defendants City of Claremore and James Thomas removed the action to this court.

Thereafter, plaintiff voluntarily dismissed all of her claims against TFCU. [Doc. 30]. Plaintiff

now moves for leave to file a second amended complaint. With her motion, plaintiff submitted her

proposed Second Amended Complaint, which incorporates by reference the allegations in the
Petition and the First Amended Petition and adds a claim against a new defendant, Felicia Burnett, 1

for malicious prosecution pursuant to 42 U.S.C. § 1983. [Doc. 31-1]. Defendants City of

Claremore and James Thomas filed a response brief opposing the motion, and plaintiff waived her

right to reply. [Doc. 32; Doc. 33].

                                        II. Legal Standard

        Where a plaintiff previously amended her complaint, she can amend again only with the

opposing party’s written consent or the court’s leave. FED. R. CIV. P. 15(a)(2). The court should

freely give leave when justice so requires. Id. But the court may deny leave as futile if the

complaint as amended would be subject to dismissal. See Barnes v. Harris, 783 F.3d 1185, 1197

(10th Cir. 2015).

        A complaint is subject to dismissal if the plaintiff has failed to state a claim upon which

relief can be granted. FED. R. CIV. P. 12(b)(6). A complaint must contain “enough facts to state a

claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

The plausibility requirement “does not impose a probability requirement at the pleading stage; it

simply calls for enough fact to raise a reasonable expectation that discovery will reveal evidence”

of the conduct necessary to make out the claim. Id. at 556. “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The

court “must determine whether the complaint sufficiently alleges facts supporting all the elements

necessary to establish an entitlement to relief under the legal theory proposed.” Lane v. Simon,




1
  According to defendants City of Claremore and James Thomas, Felicia Burnett is now named Felicia Henson.
[Doc. 32, p. 3 n.2].



                                                    2
495 F.3d 1182, 1186 (10th Cir. 2007) (quoting Forest Guardians v. Forsgren, 478 F.3d 1149, 1160

(10th Cir. 2007)).

                                            III. Factual Allegations

           The proposed Second Amended Complaint, which incorporates by reference all allegations

in the Petition and the First Amended Petition, contains the following factual allegations. 2

           On August 26, 2015, plaintiff wrote a check to Claremore to pay a utility bill. [Doc. 31-1,

p. 2 ¶ 1]. Felicia Burnett, the Utility Office Manager for Claremore, advised plaintiff that

Claremore would hold the check for four days before depositing it. [Id.]. The next day, August

27, 2015, Claremore deposited the check, which was declined. [Id. ¶ 2]. The check was recorded

as returned on September 3, 2015, and plaintiff remitted cash to pay Claremore the amount due

within twenty-four hours. [Id. ¶¶ 1–2].

           After the check was returned, the matter was referred to the police. [Id. ¶ 3]. Specifically,

Burnett sent a fax or e-mail to the Rogers County District Attorney’s Office containing documents

pertaining to plaintiff, her account, and the alleged bogus check. [Id.]. Burnett also e-mailed the

documents in a shared file to defendant Thomas, Claremore’s City Manager. [Id., p. 3 ¶ 3]. Burnett

did not tell the Claremore police or the Rogers County District Attorney about the agreement to

hold the check for four days. [Id.].

           On October 28, 2015, a warrant was issued for plaintiff’s arrest, and she surrendered for

booking. [Id. ¶ 4]. Plaintiff was charged with false pretenses/bogus check/con game, a felony in

violation of 21 O.S. § 1541.2. [Id. ¶ 5]. The affidavit for probable cause was based on information

provided by Burnett and did not mention the agreement to hold the check. [Id., pp. 3–4 ¶ 8]. On




2
    The court provides a non-exhaustive summary of the allegations, focusing on those pertinent to the instant motion.



                                                            3
August 19, 2016, the criminal case came on for preliminary hearing, and the court sustained

plaintiff’s demurrer, finding a lack of probable cause. [Doc. 2-1, p. 8 ¶ 25].

                                           IV. Analysis

       Defendants City of Claremore and James Thomas oppose plaintiff’s motion for leave to

amend solely on grounds of futility. They argue the motion is futile because (1) there was probable

cause for plaintiff’s arrest and (2) plaintiff fails to allege that Burnett was acting under color of

law. The court addresses both arguments in turn.

A. Probable Cause

       Section 1983 provides that a person acting under color of state law who “subjects, or causes

to be subjected, any citizen of the United States . . . to the deprivation of any rights, privileges, or

immunities secured by the Constitution and laws, shall be liable to the party injured.” 42 U.S.C.

§ 1983. “The Fourth Amendment provides one source of rights enforceable in a § 1983 action.”

Margheim v. Buljko, 855 F.3d 1077, 1084 (10th Cir. 2017). “Unreasonable seizures imposed with

legal process precipitate Fourth Amendment malicious-prosecution claims.” Id. at 1085 (quoting

Myers v. Koopman, 738 F.3d 1190, 1194 (10th Cir. 2013)). Tenth Circuit precedent recognizes

five elements for a Fourth Amendment malicious prosecution claim under § 1983:

       (1) the defendant caused the plaintiff’s continued confinement or prosecution;

       (2) the original action terminated in favor of the plaintiff;

       (3) no probable cause supported the original arrest, continued confinement, or prosecution;

       (4) the defendant acted with malice; and

       (5) the plaintiff sustained damages.

Margheim, 855 F.3d at 1085.

       Here, defendants contend that probable cause existed for plaintiff’s arrest, whereas plaintiff

contends that certain information omitted from the probable cause affidavit vitiated probable


                                                   4
cause. “Probable cause exists if the facts and circumstances are sufficient to warrant a person of

reasonable caution to believe a crime has been committed.” McCarty v. Gilchrist, 646 F.3d 1281,

1286 (10th Cir. 2011). If evidence was withheld, the probable cause determination is made by

considering whether, including the withheld exculpatory evidence, probable cause existed to

prosecute. Id.

       Plaintiff was arrested and charged with violation of 21 O.S. § 1541.2, which requires,

among other things, that the person accused acted with “intent to cheat and defraud.” See 21 O.S.

§ 1541.1; Vernon’s Okla. Forms 2d, OUJI-CR 5-39.            Plaintiff alleges that she reached an

agreement with Claremore, through Burnett, that Claremore would hold plaintiff’s check for four

days before depositing it. Plaintiff further alleges that the probable cause affidavit used to secure

the arrest warrant failed to mention this agreement. Inclusion of information about the agreement

could have vitiated probable cause by negating the essential element of “intent to cheat and

defraud.” Citing the Oklahoma Uniform Commercial Code, defendants argue that “[a] check, by

definition, cannot be subject to any external terms,” which would render the check no longer a

negotiable instrument. [Doc. 32, p. 5]. But the provisions of the commercial code cited by

defendants do not nullify the scienter requirements of the relevant criminal statute. Accepting the

factual allegations in the proposed Second Amended Complaint as true and construing them in the

light most favorable to plaintiff, the court concludes that plaintiff has adequately alleged that her

arrest and prosecution were not supported by probable cause.

B. Color of Law

       To state a claim under section 1983, a plaintiff must allege a deprivation of a federally

protected right by a person acting “under color of any statute, ordinance, regulation, custom, or

usage of any State . . . .” 42 U.S.C. § 1983. “The traditional definition of acting under color of

state law requires that the defendant in a § 1983 action exercised power possessed by virtue of


                                                 5
state law and made possible only because the wrongdoer is clothed with the authority of state law.”

Schaffer v. Salt Lake City Corp., 814 F.3d 1151, 1156 (10th Cir. 2016) (quoting Haines v. Fisher,

82 F.3d 1503, 1508 (10th Cir. 1996)).

       Generally, “a public employee acts under color of state law while acting in his official

capacity or while exercising his responsibilities pursuant to state law.” West v. Atkins, 487 U.S.

42, 50 (1988). However, “there are some circumstances where a tort by a state employee simply

may not have been committed on account of the authority vested in the employee by the state.”

Jojola v. Chavez, 55 F.3d 488, 493 (10th Cir. 1995). “[I]t is the plaintiff’s burden to plead, and

ultimately establish, the existence of ‘a real nexus’ between the defendant’s conduct and the

defendant’s ‘badge’ of state authority in order to demonstrate action was taken ‘under color of

state law.’” See Jojola, 55 F.3d at 494.

       Here, plaintiff asserts that Burnett “was acting under color of law in that she was the Utility

Manager for the City of Claremore.” [Doc. 31-1, p. 3 ¶ 3]. Based upon the allegations in the

proposed Second Amended Complaint, the court draws the reasonable inferences that Burnett

accepted plaintiff’s check and advised plaintiff regarding the same while acting in her capacity as

Claremore’s Utility Manager and that Burnett reported information about plaintiff’s declined

check to the Rogers County District Attorney’s office and to defendant Thomas in her official

capacity, not in her private capacity. These inferences are supported by, among other things, the

allegation that Burnett used her public e-mail to send documents regarding plaintiff to defendant

Thomas. [Doc. 31-1, p. 3 ¶ 3].

       Defendants cite the Tenth Circuit’s decision in Schaffer, 814 F.3d at 1153. In that case, a

woman sued two parking enforcement officers for malicious prosecution under section 1983,

alleging that the officers falsely reported to the police that the woman hit them with her truck after




                                                  6
they issued her a parking ticket. 814 F.3d at 1153. Although the incident occurred while the

officers were performing their duties as city employees, the Tenth Circuit held that the woman

failed to establish the requisite nexus between the officers’ alleged misconduct and their authority

to write parking tickets, as “any citizen can report suspicious activity to the police and repeat that

testimony in court.” Id. at 1156.

        Schaffer appears to be distinguishable. In Schaffer, the Tenth Circuit determined on a

summary judgment record that “the parking officers, although employed by the City, acted in their

private capacities when reporting and testifying against Schaffer.” Id. at 1157. Here, plaintiff’s

factual allegations, if true, support a reasonable inference that Burnett acted in her official capacity

and misused her authority as Utility Manager when she falsely advised plaintiff that Claremore

would hold the check for four days before depositing it and when she reported the declined check

to law enforcement without disclosing the agreement to hold the check. Accordingly, plaintiff has

adequately alleged the existence of a real nexus between Burnett’s conduct and her “badge” of

public authority. Accepting the factual allegations in the proposed Second Amended Complaint as

true and construing them in the light most favorable to plaintiff, the court concludes plaintiff has

adequately alleged that Burnett was acting under color of law.

C. Restriction on Leave to Amend

        In light of the determinations above, the court grants plaintiff leave to file a second

amended complaint. But the court denies plaintiff leave to file the proposed Second Amended

Complaint attached to her motion. Paragraph 1 of the proposed Second Amended Complaint states

that plaintiff “restates and re-alleges the original petition and her first amended petition in its [sic]

entirety as though fully set forth herein.” [Doc. 31-1, p. 1]. Rule 10(c) of the Federal Rules of

Civil Procedure permits adoption by reference in some circumstances. “But a later pleading must

adopt specific portions or all of the earlier pleading with a degree of clarity which enables the


                                                   7
responding party to ascertain the nature and extent of the incorporation.” Quality Time, Inc. v. W.

Bend Mut. Ins. Co., No. 12-1008-JTM-GLR, 2012 WL 2872226, at *2 (D. Kan. July 12, 2012)

(internal quotation marks omitted). Here, plaintiff cannot restate her Petition in its entirety, as

plaintiff already voluntarily dismissed her claims against TFCU with prejudice. [Doc. 30].

       Moreover, “the practice of incorporating or adopting by reference statements from a

pleading to be amended usually creates unnecessary confusion and burdens the Court and the other

parties with trying to piece together claims or defenses from separate pleadings.” Quality Time,

2012 WL 2872226, at *2. As explained by the district court in Quality Time,

               The better practice is to file an amended pleading that is complete
               standing alone without reference to or adoption of prior filings. In
               this age of word processing, such practice is relatively simple and
               straightforward. The filing of a stand-alone amended complaint
               avoids any potential confusion in filing a response or determining
               claims or defenses. Given the typical ease by which a party may
               reproduce the contents of an original pleading within an amended
               filing, the Court may properly require the filing of a stand-alone
               amended complaint when exercising its broad discretion to grant
               leave to file an amended complaint under Fed.R.Civ.P. 15(a)(2). The
               discretionary permission to adopt by reference provided by Rule
               10(c) does not restrict the Court’s discretion under Rule 15(a)(2).
               Nothing before the Court suggests that it would be burdensome for
               Plaintiff to file a stand-alone amended complaint instead of one that
               partially or fully adopts the prior pleading.

Id.

       For the foregoing reasons the court grants plaintiff leave to file a second amended

complaint as the motion requests, but denies leave to file the specific pleading attached to

plaintiff’s motion. Plaintiff shall file a stand-alone second amended complaint that does not

incorporate by reference allegations contained in the Petition or the First Amended Petition and

which otherwise comports with this order.




                                                8
                                       V. Conclusion

       WHEREFORE, plaintiff’s Motion for Leave to File Second Amended Complaint and Add

Party [Doc. 31] is granted in part and denied in part. Plaintiff may file her Second Amended

Complaint in accordance with this order on or before January 28, 2019.

       IT IS SO ORDERED this 15th day of January, 2019.




                                               9
